       Case: 1:19-cv-04892 Document #: 80 Filed: 09/01/20 Page 1 of 3 PageID #:520



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  STEPHANIE LUKIS and ROBERT FISCHER,                    )
  individually and on behalf of all others similarly     )
  situated,                                              )
                                                         )
                         Plaintiffs,                     )
                                                         )
  v.                                                     )    No. 1:19-cv-04892
                                                         )
  INSTANT CHECKMATE, LLC,                                )
                                                         )
                         Defendant.                      )

             INSTANT CHECKMATE’S MOTION FOR LEAVE TO FILE
       SUPPLEMENTAL BRIEF IN SUPPORT OF ITS MOTION TO RECONSIDER
               OR ALTERNATIVELY FOR SUMMARY JUDGEMENT

        Defendant Instant Checkmate, LLC (“Instant Checkmate”), by counsel, moves for leave to

file the accompanying Supplemental Brief in Support of its Motion to Reconsider or Alternatively

for Summary Judgment. The Supplemental Brief is provided to answer more thoroughly certain

questions posed by the Court during the August 11, 2020 status hearing, specifically whether Instant

Checkmate’s background reports about people constitute commercial or non-commercial speech

under the First Amendment. The Supplemental Brief is also provided to alert the Court to a June 19,

2020 opinion by the U.S. Court of Appeals for the Ninth Circuit, IMDb.com Inc. v. Becerra, 962 F.3d

1111 (9th Cir. 2020), which addresses the same questions in the context of analogous facts, i.e.,

whether IMDb biographical profiles about people constitute commercial or non-commercial speech

under the First Amendment. So the Court has the benefit of this recent authority and can more fully

understand the legal grounds establishing that Instant Checkmate’s background reports are non-

commercial speech for purposes of the First Amendment, Instant Checkmate respectfully requests

that leave to file the accompanying Supplemental Brief be granted.
     Case: 1:19-cv-04892 Document #: 80 Filed: 09/01/20 Page 2 of 3 PageID #:521



       Instant Checkmate attempted to confer with counsel for Plaintiffs regarding the instant motion

on September 1, 2020, but was unable to reach him.




 Dated: September 1, 2020                  Respectfully submitted,

                                           INSTANT CHECKMATE, LLC

                                          By: /s/Benjamin Kinney__________
                                            Benjamin R. Kinney, #6317720
                                            Avanti D. Bakane, #6299022
                                            Damon W.D. Wright (pro hac vice)
                                            GORDON REES SCULLY MANSUKHANI, LLP
                                            One North Franklin, Suite 800
                                            Chicago, IL 60606
                                            Ph: 312-619-4922
                                            abakane@grsm.com
                                            bkinney@grsm.com
                                            dwright@grsm.com




                                                 2
    Case: 1:19-cv-04892 Document #: 80 Filed: 09/01/20 Page 3 of 3 PageID #:522



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of September 2020 a copy of the foregoing was filed

and served electronically upon all counsel of record via the ECF filing system.


                                           By:       /s/Avanti D. Bakane




                                                 3
